Judgment and order setting aside the verdict of the jury in favor of plaintiff and against the Cayuga Amusement Co., Inc., reversed on the law and facts, motion denied, and verdict reinstated, with costs to plaintiff against the Cayuga Amusement Co., Inc.; order granting plaintiff’s motion to set aside the verdict of the jury in favor of defendant City of Auburn and for a new trial, reversed on the law and facts, motion denied and verdict reinstated, without costs. Memorandum: On a former appeal to this court the order and judgment dismissing the complaint upon the merits at the close of plaintiff’s proof was reversed and a new trial granted as to the defendants City of Auburn and Cayuga Amusement Co., Inc., on the ground that the evidence presented questions of fact for the jury as to each of said defendants. (Levine v. City of Auburn, 266 App. Div. 820.) On the retrial the questions of fact were submitted to the jury upon a proper and adequate charge and verdicts were rendered in favor of plaintiff against the defendant Cayuga Amusement Co., Inc., in the sum of $7,500, and in favor of the defendant City of Auburn of no cause of action. As we read the record, the verdicts of the jury in each instance were adequately supported by the evidence. It was, therefore, error for the trial court to set aside the verdicts as being against the weight of the evidence. All concur. (Appeal by defendant city from an order setting aside the verdict of a jury in favor of said defendant and granting a new trial; also appeal from a judgment and order setting aside the verdict of the jury in favor of plaintiff as against defendant Cayuga Amusement Co. and granting judgment in favor of said defendant, in a negligence action.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.